Citation Nr: 1128123	
Decision Date: 07/28/11    Archive Date: 08/04/11

DOCKET NO.  08-03 296	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen the issue of entitlement to service connection for an acquired psychiatric disorder, to include depression, anxiety, and bipolar disorder.

2.  Entitlement to service connection for an acquired psychiatric disorder, to include depression, anxiety, and bipolar disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Delhauer, Law Clerk


INTRODUCTION

The Veteran served on active duty from August 1970 to February 1971.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2006 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in New York, New York.  

The Veteran requested a Board hearing in his January 2008 substantive appeal.  One was scheduled for him in April 2009, but he did not appear for it.  As he has not provided an explanation for his absence at the hearing, and has not requested an additional hearing, the Board finds that his hearing request is withdrawn, such that appellate adjudication may proceed.

The reopened issue of entitlement to service connection for an acquired psychiatric disorder, to include depression, anxiety, and bipolar disorder, is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center in Washington, D.C.


FINDINGS OF FACT

1.  A February 2005 rating decision denied service connection for depression, anxiety, and bipolar disorder, and the Veteran did not appeal that decision.

2.  Evidence received since the time of the final February 2005 rating decision raises a reasonable possibility of substantiating the Veteran's claim of entitlement to service connection for an acquired psychiatric disorder, to include depression, anxiety, and bipolar disorder.





CONCLUSIONS OF LAW

1.  The February 2005 rating decision is final.  38 U.S.C. § 7105(c) (2000); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2004); currently, 38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2010).

2.  Evidence submitted to reopen the claim of entitlement to service connection for an acquired psychiatric disorder, to include depression, anxiety, and bipolar disorder, is new and material, and therefore, the claim is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156(a) (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify claimants of information and evidence necessary to substantiate their claims, and redefined its duty to assist them in obtaining such evidence.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.156, 3.159, 3.326 (2010).  Given the favorable disposition of the action here, which is not prejudicial to the Veteran, the Board need not assess VA's compliance with the VCAA in the context of the issue of whether new and material evidence has been submitted to reopen the claim.  See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 (1992).

Pertinent procedural regulations provide that "[n]othing in [38 U.S.C.A. § 5103A] shall be construed to require [VA] to reopen a claim that has been disallowed except when new and material evidence is presented or secured, as described in [38 U.S.C.A. § 5108]."  38 U.S.C.A. § 5103A(f) (West 2002).  Reopening a claim for service connection which has been previously and finally disallowed requires that new and material evidence be presented or secured since the last final disallowance of the claim.  38 U.S.C.A. § 5108; Evans v. Brown, 9 Vet. App. 273, 285 (1996); see also Graves v. Brown, 8 Vet. App. 522, 524 (1996).  

Service connection may be established for a disability resulting from diseases or injuries which are clearly present in service, or for a disease diagnosed after discharge from service, when the evidence establishes that the disease was incurred in service.  38 U.S.C.A. § 1110 (West 2002 & Supp. 2010); 38 C.F.R. § 3.303 (2010).  Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

New evidence means existing evidence not previously submitted to VA.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2010).

If the last prior final denial of the claim was based on a lack of evidence for more than one of the factors necessary to establish service connection, new and material evidence need only be presented as to one of the bases of denial in order to reopen the claim.  The United States Court of Appeals for Veterans Claims (Court) held in Shade v. Shinseki that the language of 38 C.F.R. § 3.156(a) creates a low threshold to reopen, and emphasized that the regulation is designed to be consistent with 38 C.F.R. § 3.159(c)(4), which "does not require new and material evidence as to each previously unproven element of a claim."  24 Vet. App. 110, 121, 120 (2010).

The RO denied service connection for depression, anxiety, and bipolar disorder in February 2005, and notified the Veteran of the decision the same month.  The rating decision was not appealed and that decision is final.  38 U.S.C. § 7105(c) (2000); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2004); currently, 38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2010).  The bases of the February 2005 denial were that the evidence of record did not show the Veteran's depression, anxiety, and/or bipolar disorder occurred in, or was caused by, the Veteran's service, and that there was no medical evidence relating the Veteran's current psychiatric disorder(s) to his service.  

To determine whether new and material evidence has been submitted, it is necessary to consider all evidence added to the record since the last time the claim was denied on any basis.  Evans v. Brown, 9 Vet. App. 273 (1996).  The credibility of the new evidence is presumed for the purpose of determining whether the new evidence is material.  Justus v. Principi, 3 Vet. App. 510 (1992).  

Since the February 2005 rating decision, evidence added to the record includes treatment records from Dr. Sripada from November 2002 to April 2006, the June 2006 Social Security Administration (SSA) appeals disability report, the May 2007 SSA disability insurance benefits award letter, June 2007 and January 2008 written statements by the Veteran, and a May 2011 written statement by the Veteran's representative.

The June 2007 written statement by the Veteran reported his psychiatric problems started in 1970, that he made multiple suicide attempts, and that he was put on medications for severe depression.  The Veteran's June 2007 written statement is "new," as it had not been previously considered by VA.  It is also "material," as it addresses whether the Veteran's acquired psychiatric disorder occurred in service, a basis on which the Veteran's claim was previously denied.  

In the June 2007 written statement, the Veteran reported his psychiatric symptoms started in 1970, the same year he entered active duty.  However, on his August 1970 enlistment report the Veteran indicated he had not had any frequent or terrifying nightmares, depression or excessive worry, nervous trouble of any sort, attempted suicides, or was ever a patient in a mental hospital or sanitorium.  The August 1970 enlistment examination did not note any psychiatric symptomatology.  Therefore, the evidence of record indicates the Veteran's reported psychiatric symptomatology would have occurred after entering active duty in August 1970.  As the Veteran had not previously reported in-service symptoms, his statement as to his 1970 symptoms constitutes "new" evidence.

The Veteran's January 1971 separation examination did not note any psychiatric symptomatology, and there is no evidence of record of any reported psychiatric symptomatology at service separation.  There is no subjective medical report at the Veteran's separation included with the Veteran's service medical records, and a December 2004 Request for Information indicated there are no further service medical records available for the Veteran.  As there are no service medical records to directly contradict the Veteran's lay statements that he experienced psychiatric symptoms while in service, the Veteran's June 2007 written statement is "material" as it relates to an unestablished fact necessary to substantiate the claim-whether he experienced psychiatric symptoms in service.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (holding that lay assertions may serve to support a claim for service connection by supporting the presence of disability or symptoms of disability subject to lay observation); Washington v. Nicholson, 19 Vet. App. 362, 368 (2005) (holding the lack of contemporaneous documentation does not rule out the possibility that symptomatology existed).

As new and material evidence is of record that relates to the unestablished fact of whether the Veteran experienced psychiatric symptoms in service, one of the bases for the last prior final denial, new and material evidence relating to the other basis, the lack of a medical nexus opinion, is not required.  See Shade, 24 Vet. App. at 120.  

Thus, the content of the Veteran's June 2007 written statement raises the reasonable possibility of substantiating the Veteran's claim.  Because new and material evidence has been submitted, the issue of entitlement to service connection for an acquired psychiatric disorder, to include depression, anxiety, and bipolar disorder, must be reopened.


ORDER

New and material evidence having been submitted, the Veteran's claim for entitlement to service connection for an acquired psychiatric disorder, to include depression, anxiety, and bipolar disorder, is reopened, and to that extent only, the appeal is granted.


REMAND

In a June 2007 written statement the Veteran reported his psychiatric problems started in 1970, that he made multiple suicide attempts, and that he was put on medications for severe depression.  While the Veteran is competent to report the presence of symptoms of a disability subject to lay observation (see Jandreau, 492 F.3d 1372), his assertion that he was prescribed medications for such symptoms would be confirmed with contemporaneous documentation.  There are no service medical records associated with the claims file to confirm the Veteran's statements, and a December 2004 Request for Information indicates there are no further service medical records available for the Veteran.  Therefore, if the Veteran received treatment for an acquired psychiatric disorder in service, it may have been as an inpatient at a military hospital, or at a private facility.  The VCAA emphasizes the need for VA to obtain records from other Government agencies, 38 U.S.C.A. § 5103A(b)(3), (c)(3) (West 2002), and if VA is put on notice of the existence of private medical records, VA must attempt to obtain those records before proceeding with the appeal.  See 38 C.F.R. § 3.159(c)(1); Murincsak v. Derwinski, 2 Vet. App. 363 (1992).  Therefore, the Veteran should identify the facility which provided the reported psychiatric treatment, and any records for the Veteran at the identified facility reflecting psychiatric symptomatology and/or treatment during service must be obtained.  

In the August 2002 discharge summary from Ellis Hospital, it is noted that after his suicide attempt in June 2002, the Veteran was followed by Vera Imperiale at the Patriot Psychiatric Group, and that he would again be followed by Ms. Imperiale after his August 2002 discharge.  Records of any treatment or observations by Ms. Imperiale regarding the Veteran's acquired psychiatric disorder are not of record.  These records must be obtained prior to appellate adjudication, especially as they concern the Veteran's diagnosed acquired psychiatric disorder.  When VA is put on notice of the existence of private medical records, VA must attempt to obtain those records before proceeding with the appeal.  See 38 C.F.R. § 3.159(c)(1); Murincsak v. Derwinski, 2 Vet. App. 363 (1992).

In May 2007 the Veteran was awarded disability insurance benefits from SSA, including as due to anxiety and depression.  The SSA decision letter cites to available documents considered in reaching that decision, including written evidence the Veteran suffers from anxiety, variable depression, and possible bipolar disorder with suicide attempts; it also cites to the findings of a February 2006 psychiatric consultative examination.  The SSA records contained in the VA claims file include only the field office disability report, and the June 2006 appeals disability report; the evidence cited in the May 2007 decision letter is not of record.  It would be improper for the Board to proceed with appellate adjudication without first acquiring this evidence.  The Court has repeatedly held that when VA is on notice that there are SSA records, it must obtain and consider them.  See Baker v. West, 11 Vet. App. 163,169 (1998).  Moreover, the VCAA emphasizes the need for VA to obtain records from other Government agencies.  38 U.S.C.A. § 5103A(b)(3), (c)(3) (West 2002).  Under these circumstances, an attempt should be made by the RO to obtain these records.

Finally, in his January 2008 substantive appeal, the Veteran asserted he is being treated and prescribed medications by a "Dr. Langer" at the Albany VA Medical Center (VAMC), Behavioral Medicine on the tenth floor.  In the June 2006 SSA appeals disability report, a "Dr. Langner" is listed as the Veteran's psychiatrist at the Albany VAMC.  The only records from Albany VAMC associated with the claims file are for the Veteran's primary care; there are no records for treatment by Behavioral Medicine, or by a Dr. Langer/Langner.  VA has a duty to assist in obtaining records of which it has constructive possession.  See Bell v. Derwinski, 2 Vet. App. 611 (1992).  These records must be obtained prior to appellate adjudication as the Veteran stated he has been treated for his acquired psychiatric disorder by a VA psychiatrist at the Albany VAMC. 

Accordingly, the case is REMANDED for the following actions:

1.  Send a letter to the Veteran and request that he provide the name of any hospital(s) at which he was treated for his psychiatric symptomatology and suicide attempts beginning in 1970, and ask the Veteran for the necessary authorization so that VA may obtain such records if the hospital(s) is/are private.  If the Veteran identifies the hospital(s) at which he was treated, and provides authorization as needed, obtain such records and associate any obtained records with the claims file.  If the records are obtained, review the records, and if additional development is indicated, such as a VA medical examination, ensure that the appropriate development is undertaken.  Document all attempts to secure this evidence in the claims file.  If, after making reasonable efforts to obtain named records the agency of original jurisdiction (AOJ) is unable to secure these records, notify the Veteran and (a) identify the specific records the AOJ is unable to obtain; (b) briefly explain the efforts that the AOJ made to obtain those records; and (c) describe any further action to be taken by the AOJ with respect to the claim.  Provide the Veteran with an opportunity to respond.

2.  In the same letter to the Veteran as above, request that he provide records of treatment for an acquired psychiatric disorder by Vera Imperiale at the Patriot Psychiatric Group, or provide the necessary authorization so that VA may obtain such records.  Associate any obtained records with the claims file.  If the records are obtained, review the records, and if additional development is indicated, such as a VA medical examination, ensure that the appropriate development is undertaken.  Document all attempts to secure this evidence in the claims file.  If, after making reasonable efforts to obtain named records the AOJ is unable to secure these records, notify the Veteran and (a) identify the specific records the AOJ is unable to obtain; (b) briefly explain the efforts that the AOJ made to obtain those records; and (c) describe any further action to be taken by the AOJ with respect to the claim.  Provide the Veteran with an opportunity to respond.

3.  Contact the SSA and request that a copy of all materials, to include medical records, considered in conjunction with the Veteran's claim for SSA benefits be provided.  Once obtained, associate these records with the claims file.  If SSA notifies VA that these records are unavailable, place a copy of this notification in the Veteran's claims folder.

4.  Once the above actions are completed, obtain copies of all VA outpatient treatment records from the Albany VAMC, including by Behavioral Health and/or records by a Dr. Langer/Langner, and associate them with the claims file.  Document all attempts to secure this evidence in the claims file.  If, after making reasonable efforts to obtain named records the AOJ is unable to secure these records, notify the Veteran and (a) identify the specific records the AOJ is unable to obtain; (b) briefly explain the efforts that the AOJ made to obtain those records; and (c) describe any further action to be taken by the AOJ with respect to the claim.  Provide the Veteran with an opportunity to respond.

5.  After undertaking the development above, readjudicate the Veteran's claim.  If the benefit sought on appeal remains denied, provide a supplemental Statement of the Case to the Veteran, and an appropriate period of time in which to respond.  Thereafter, return the appeal to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


